Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  The claim recites the general steps without any specific parameter; thus, it is unclear what the steps encompass.  For instance, the claim recites forming a pre-dough consisting of wheat flour and water; however, it is unclear what “ forming” encompasses.  It is unclear what “ pre-dough” indicates.  The same problem is noted for step b for forming a dough.  Step d is vague and indefinite because step of folding to the forming of 144 layers is not clear.  It is not seen how the folding leads to 144 layers.  It is unclear how the 144 layers are formed.
	Claim 8 is vague and indefinite because the steps are unclear. The (a-ii) recites “ allowing the combined wheat flour and water to rise”.  However, it is not clear what is intended by “rise” because the mixture of wheat flour and water does not have any rising agent.  It is unclear what “ rise” constitutes.  Step ( a-iii) recites adding further wheat flour and water to make additional pre-dough; however, it is unclear if a new batch is being made or that the wheat flour and water are added to already made pre-dough or something else.  Step (a-iv) of rising has the same problem as step (a-ii).
	Claim 9 is vague and indefinite because it is not clear what a separate process indicates and step b is forming a dough.  Thus, it is not clear what pre-dough obtained from a dough means.
	Claim 10 has the same problem as claim 9.
	Claim 11 has the same problem as claim 1.
	Claim 18 has the same problem as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-8,11-15,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silow et al “ Optimization of fat-reduced puff pastry using response surface methodology”.
For claims 1,11, the article, Silow et al discloses puff pastry is made of unleavened dough without any other rising agents.  The puff pastry is formed form basic dough.  The dough is formed from flour ,salt, lemon juice and water.  The dough is left to rest at room temperature for 20 minutes.  Fat is added to the basic dough after sheeting. Different folding such as single and double turn is performed and repeated to obtain 144 layers puff pastry.  The pastry is then baked.  For claims 7, 17,the article teaches that a typical puff pastry contains 20-35% fat and butter is typically used as the roll-in fat.  For claims 2, 13 the articles teaches four foldings and 144 layers( see pages 1-3)
The article does not specify forming a pre-dough and adding sugar as in claims 1,11, the baking time and temperature as in claim 3, the freezing step as in claims 4, 14,the feature as in claims 5,15, the feature as in claim 8, the time as in claim 11 and the temperature as in claim 12.
The feature of pre-dough is unclear as explained in the 112 rejection.  Claims 1 and 11 are interpreted as different sequence of mixing in which wheat flour and water is mixed and then butter, salt, sugar and additional water is added to form a dough.  It would have been obvious to one skilled in the art to mix the wheat flour and water first to form a uniform dispersion of the ingredients because they are the major proportion of ingredients in the pastry dough.  It would have been obvious to add sugar when desiring flavoring; this would have been an obvious matter of choice.  The making of puff pastry is known in the art.  It would have been well within the skill of one in the art to determine the time and temperature through routine experimentation.  It would have been obvious to freeze the dough when desiring long term storage of the dough product and to bake without thawing as an obvious matter of choice.  Claim 8 is vague and indefinite as explained in the 112 rejection above.  The claim is interpreted as different batch of dough is made to be used in subsequent process.  This parameter would have been readily apparent to one skilled in the art as it is known to prepare dough to be used  at a later stage.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve
the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A
(Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
Claim(s) 6,16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silow et al in view of  Tiefenbacker ( 20060057269).
The teaching of the article is set forth above.  Silow et al do not teach dipping the dough in alkali solution before baking.
Tiefenbacker discloses to treat the surface of the dough before baking with an aqueous caustic soda solution to give a baked product a glossy, browned exterior skin.  ( see paragraph 0002)
It would have been obvious to subject the raw pastry dough to a treatment with caustic soda solution as disclosed in Tiefenbacker when desiring to obtain the appearance disclosed in Tiefenbacker.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silow et al in view of Goodmanson ( 20020136813).
Claims 9-10 are vague and indefinite as set forth in the 112 rejection above.  The claims are interpreted as dough is recycle to use in a new dough patch.
Goodmanson discloses that it is known in the art to recycle dough to be used in a new dough batch.  ( see paragraphs 0002-0003)
It would have been obvious to one skilled in the art to recycle dough in new batch of dough as disclosed in Goodmanson to reduce wasting of dough that is already produced. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve
the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A
(Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 2, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793